 Case 1:20-cv-00613-LPS Document 14 Filed 07/14/20 Page 1 of 1 PageID #: 421




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                      )
CENTRE GMBH and WEST PUBLISHING                 )
CORPORATION,                                    )
                                                )
                       Plaintiffs,              )
                                                )
        v.                                      )     C.A. No. 20-613 (LPS)
                                                )
ROSS INTELLIGENCE INC.,                         )
                                                )
                       Defendant.               )

                                 STIPULATION AND ORDER

        IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the time for Plaintiffs to respond to Defendant’s Motion to Dismiss Complaint (D.I. 11) is

extended to August 10, 2020, and the time for Defendant to file a reply is extended to August 20,

2020.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                POTTER ANDERSON & CORROON LLP

/s/ Michael J. Flynn                                /s/ Tracey E. Timlin

Jack B. Blumenfeld (#1014)                          David E. Moore (#3983)
Michael J. Flynn (#5333)                            Stephanie E. O’Byrne (#4446)
1201 North Market Street                            Tracey E. Timlin (#6469)
P.O. Box 1347                                       Hercules Plaza, 6th Floor
Wilmington, DE 19899                                1313 North Market Street
(302) 658-9200                                      Wilmington, DE 19801
jblumenfeld@mnat.com                                (302) 984-6000
mflynn@mnat.com                                     dmoore@potteranderson.com
                                                    sobyrne@potteranderson.com
Attorneys for Plaintiffs                            ttimlin@potteranderson.com

                                                    Attorneys for Defendant

SO ORDERED this____day of July, 2020.

                                       _________________________________________
                                       Chief, United States District Judge
